Citation Nr: 0213071	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  94-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cancer of the colon as 
a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1993 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In December 1995 and November 1997, the Board remanded this 
case to the RO.  The Board notes that, in January 2002, while 
this case was in remand status, a rating decision denied 
multiple claims which had been filed by the veteran.  As he 
has not initiated an appeal by filing a timely notice of 
disagreement with the rating action of January 2002, those 
issues are not before the Board at this time.  See 38 C.F.R. 
§ 20.200 (2001).  The case was returned to the Board in 
August 2002.


FINDINGS OF FACT

1.  The veteran engaged in a radiation-risk activity, the 
occupation of Nagasaki, Japan, in 1945.

2.  The veteran has been diagnosed with cancer of the colon.

3.  Cancer of the colon has been recognized by VA as 
associated with radiation-risk activity.


CONCLUSION OF LAW

Cancer of the colon may be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking. The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

The veteran is seeking service connection for cancer of the 
colon which, he contends, is related to exposure to ionizing 
radiation during his active service.  The record reveals 
that, in January 1988, he was diagnosed with adenocarcinoma 
of the right colon, and underwent a colectomy at a private 
hospital.  

Service connection for cancer which is claimed to be 
attributable to radiation exposure during service is presumed 
for certain listed diseases in the case of a veteran who 
engaged in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c) (West Supp. 2002); 38 C.F.R. §§ 3.307(c), 3.309(d) 
(2001).  The term "radiation-risk activity" includes the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 U.S.C.A. § 1112(c)(3)(B)(ii) 
(West Supp. 2002); 38 C.F.R. § 3.309(d)(3)(ii)(B) (2001).  In 
February 1997, the Director of VA's Compensation and Pension 
Service found that, based on official records, the veteran 
engaged in a radiation-risk activity, the occupation of 
Nagasaki, Japan, during his service in the United States 
Army.  During the pendency of the instant appeal, cancer of 
the colon was added to the list of diseases which are subject 
to presumptive service connection in the case of a veteran 
who engaged in a radiation risk activity.  See 38 C.F.R. 
§ 3.309(d)(2)(xix), as amended, effective March 26, 2002, 67 
Fed. Reg. 3616 (January 25, 2002).  When the law or 
regulations applicable to a claim change during the pendency 
of an appeal, the version more favorable to the veteran shall 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-3 
(1991).  Because the amended regulation including cancer of 
the colon as a presumptive disease is more favorable to the 
veteran and because his participation in a radiation risk 
activity has been confirmed, the requirements for presumptive 
service connection for cancer of the colon as a result of 
exposure to ionizing radiation have been fulfilled and 
entitlement to that benefit is established.  38 U.S.C.A. 
§§ 1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. § 3.309(d) 
(2001, as amended).




ORDER

Service connection for cancer of the colon as a result of 
exposure to ionizing radiation is granted.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

